IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. AP-76,320



                                JAVIER R. FRANCO, Relator

                                                 v.

                          DALLAS DISTRICT CLERK, Respondent


                ON PETITION FOR A WRIT OF MANDAMUS
         CAUSE NOS. W06-49271-T(A); W05-45718-T(A); W05-45713-T(A)
                IN THE 283rd JUDICIAL DISTRICT COURT
                        FROM DALLAS COUNTY

       Per curiam.

                                            OPINION


       Relator filed a motion for leave to file a petition for a writ of mandamus pursuant to this

Court’s original jurisdiction. In it, he contends that he filed 11.07 applications for writs of habeas

corpus in the convicting court on September 2008. He alleges that the orders designating issues

signed on December 15, 2008 were untimely and asks this Court to order the district clerk to forward

his 11.07 applications.
                                                                                            Franco -- 2

        On July 29, 2009, this Court held Relator’s motion for leave to file in abeyance and ordered

the district clerk to respond with the date the State was served with the writ application. In response

to this Court’s order, the district clerk forwarded copies of orders designating issues which were

signed on December 15, 2008 with a statement that the District Attorney’s office received the

applications on September 19, 2008. This Court has still not received these 11.07 applications for

writs of habeas corpus and now conditionally grants this motion for leave to file a petition for a writ

of mandamus because the orders designating issues were untimely.

        Upon receipt of an application for a writ of habeas corpus challenging a final felony

conviction, the attorney representing the State has 15 days to respond. TEX . CODE CRIM . PROC. art.

11.07 §(b). After the expiration of the time allowed for the State to respond, the trial court is

allowed 20 days to determine whether the application contains allegations of controverted,

previously unresolved facts material to the legality of the applicant’s confinement. TEX . CODE CRIM .

PROC . art. 11.07 §3(c). If the trial court determines that the application for writ of habeas corpus

presents such issues it “shall enter an order within 20 days of the expiration of the time allowed for

the state to reply, designating issues of fact to be resolved.” Id. Article 11.07 does not authorize the

trial court to extend the time limitations imposed by the statute, other than by a timely issuance of

an order designating issues. McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992).

Without a timely entry of an order designating issues, Article 11.07 imposes a duty upon the clerk

of the trial court to immediately transmit to this Court the record from the application for a writ of

habeas corpus, deeming the trial court’s inaction a finding that no issues of fact require further

resolution. TEX . CODE CRIM . PROC. art. 11.07, §3(c).

        In this case, Relator filed the applications for writs of habeas corpus in the trial court on
                                                                                          Franco -- 3

September 19, 2008. The district attorney’s office was served the writ applications on the same day.

The trial court signed orders designating issues on December 15, 2008, which was after the time

limitations provided in the statute had expired. This untimely order interfered with the district

clerk’s duty to transmit the applications to this Court and is therefore without effect. See Martin v.

Hamlin, 25 S.W.3d 718, (Tex. Crim. App. 2000). The district clerk has no authority to continue to

hold Relator’s applications for writs of habeas corpus and is under a ministerial duty to immediately

forward the applications and related records in cause numbers W06-49271-T(A), W05-45718-T(A),

and W05-45713-T(A), filed in the 283rd Judicial District Court of Dallas County to this Court.

        We conditionally grant mandamus relief and direct the Respondent to comply with this

opinion. The writ of mandamus will issue only in the event the Respondent fails to comply within

thirty days of the date of this opinion.


Filed: March 24, 2010
Do not publish